Order filed January 3, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00735-CR
                                ____________

             CORDARRELL CHARLES CARROLL, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 149th District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 69718


                                    ORDER
      Appellant is represented by retained counsel, Lott J. Brooks, III.       No
reporter’s record has been filed in this case. Stacy Thomas, the official court
reporter for the 149th District Court, informed this court that appellant had not
made arrangements for payment for the reporter’s record. On November 13, 2013,
the clerk of this court notified appellant that we would consider and decide those
issues that do not require a reporter’s record unless appellant, within 15 days of
notice, provided this court with proof of payment for the record. See Tex. R. App.
P. 37.3(c). Appellant filed no reply.

      Accordingly, we order appellant’s retained counsel, Lott J. Brooks, III, to
file a brief in this appeal on or before February 3, 2014. If Lott J. Brooks, III,
does not timely file the brief as ordered, we will abate this appeal for a hearing in
the trial court. See Tex. R. App. P. 38.8(b).

                                   PER CURIAM